Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-26 are allowed.

Applicants arguments found on pages 6 & 7 of the amendment received 22 JUL 22 are sufficient to overcome the previous rejections of the non-final rejection mailed 22 MAR 22.  As such, the application is now in condition for allowance.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a system for operating a three-way switch comprising all the features as recited in the claims and in combination with a controller configured to toggle the relay from the first position to the second position when (1) the user input is placed in the on-setting and the sensing voltage is less than a threshold value or (2) the user input is placed in the off-setting and the sensing voltage is greater than the threshold value.

Claims 2-19 are allowable as they depend from claim 1, which is also allowable.

Claim 20 is allowable because the prior art of record does not teach or fairly suggest a method for operating a three-way switch comprising all the features as recited in the claims and in combination with toggling, via a controller, the relay from the first position to the second position when (1) the user input is placed in the on-setting and the sensing voltage is less than a threshold value or (2) the user input is placed in the off-setting and the sensing voltage is greater than the threshold value..

Claims 21-26 are allowable as they depend from claim 20, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839